Dismissed and Memorandum Opinion filed October 4, 2007







Dismissed
and Memorandum Opinion filed October 4, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00553-CV
____________
 
SIDNEY APETE@ McALISTER, Appellant
 
V.
 
TINA BURKS McALISTER, Appellee
 

 
On Appeal from the
Probate Court No. 1
Harris County,
Texas
Trial Court Cause
No. 367512-401
 

 
M E M O R A N D U M   O P I N I O N
This is
an accelerated appeal from a judgment signed June 12, 2007.  On September 24,
2007, appellant filed an unopposed motion to dismiss the appeal because the
case has settled.  See Tex. R.
App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed October
4, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.